Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on March 11, 2021 has been entered.
In view of the amendment to the claims, the amendment of claims 1-3, 5-12, 14-18 and 20 have been acknowledged.

Response to Arguments
Applicant’s arguments, see pages 7-9 of Remarks, filed March 11, 2021 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to claims 1 and 10 overcome the combination of the previously cited references Zalewski et al (U.S. Patent Application Publication 2020/0244297 A1) and GUPTA et al (U.S. Patent Application Publication 2020/0028848 A1), which is the closest combination of references to claims 1 and 10. 
Independent claims 1 and 10 are directed to a method/an electronic device for sharing an application and application module among electronic devices. Each wherein the first identification information is identified based on first data generated based on the event, and wherein a second container having the second identification information is verified, in response to docking of the second container on the OS, based on the information regarding the first block on difference transmitted to the other node” for identifying the first identification information and docking a second container on the OS corresponding to the information regarding the first block on difference transmitted to the other node. Examiner has completed the additional search. However, the new search results and the prior art references cited in the previous Office Action failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 1 and 10. Accordingly, claims 1 and 10 are allowed.

Dependent claims 2-9 and 19-20 depend from independent claim 1, dependent claims 11-18 depend from independent claim 10. They are allowed at least due to their respective dependencies from an allowed claim.



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XILIN GUO/Primary Examiner, Art Unit 2616